The Legislature have thought proper to attempt the suppression of the practice of issuing due-bills, as one extremely mischievous to the community; and one method they have adopted is to make the person liable to an action who issues a due-bill for a less sum than ten shillings. It would materially weaken the effect of this law, and disarm it of its sting, if, when such separate actions are brought, the court should interpose a consolidation rule. Such interference would be peculiarly improper in the present case, in which the (635) plaintiff, by warranting and blending $4 in each warrant, has pursued a much less rigorous course than he was allowed by law to do. This consideration, together with the stay of execution which the defendant *Page 456 
might have availed himself of, had a larger sum been claimed in one warrant, induce us to concur in the opinion given by the judge who heard the motion. His judgment on the motion is therefore affirmed.
NOTE. — See Person v. State Bank, 11 N.C. 294.
Cited: Caldwell v. Beatty, 69 N.C. 371.